DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Note that in view of applicant’s amendments, the rejections under 35 U.S.C. 112(b) have been withdrawn.
With respect to applicant’s arguments concerning the independent claim 13, in particular that the claim amendments overcome the rejection(s) under 35 U.S.C. 102(a)(1), the examiner respectfully disagrees.
To elaborate, while the amendments to claim 13 do provide for an intended use and/or application of the cylinder liner to a particular engine system, said intended use does not obviate the fact that the claim is directed to a cylinder liner, not an internal combustion engine (or cooling system) comprising the cylinder liner
[e.g., the subject matter per claim 13 for which protection is being sought is with regards to a cylinder liner, and the previously cited prior art reference US 20060219192 (Rasmussen) teaches the claimed cylinder liner]; [e.g., the new limitation(s) per claim 13 is/are with respect to an intended application/use of the cylinder liner per Rasmussen, and is/are not with respect to the defining feature(s) of the cylinder liner].
With respect to applicant’s arguments concerning the rejection(s) of the independent claims 1 and 16 under 35 U.S.C. 103, in particular that Rasmussen teaches away from providing the channel top end closer to the top of the cylinder liner 
In particular, while the examiner agrees with applicant in that Rasmussen teaches configuring the liner such that the coolant passage(s) of said liner extend higher and deeper into the wall thereof, including the benefits to be obtained by doing so, the examiner does not agree with applicant’s assertion that the context per paragraph [0038] would motivate one of ordinary skill in the art to provide the highest extent of the groove 50 at (or only at, below) the piston 13 at the top dead center position.
Firstly, paragraph [0038] only provides that the higher extent of the groove 50 is located closer to the top dead center positioning of the piston 13 to allow for a better, more efficient thermal transfer from the piston to the coolant [e.g., the aforementioned excerpt does not discuss exactly how close the groove should be with respect to the top end of the cylinder liner, but rather just suggests that the groove 50 is to be provided proximate (or very close) to the top dead center position of the piston 13]; [e.g., the phrase “closer to” does not imply nor suggest “exactly at and/or only level with” the top dead center position of the piston 13], and upon further review of the teachings per Rasmussen, it is noted that the subsequent paragraph [0039] further discusses how the major portions of the groove 50 are to be located further axially upward and radially inward towards the firing zone 18, to thereby bring the groove 50 into closer proximity with the firing zone thus increasing the transfer of temperature between the liner and the surrounding coolant fluid. To this extent, Rasmussen further suggests providing the first annular coolant channel around the firing zone as close to 
Furthermore, the previously cited paragraph [0029], of which again describes how the coolant passage(s)/groove is/are configured to extend higher and deeper into a wall thereof, to allow for more efficient cooling in the most critical area of the liner, the firing zone near the upper flange of the liner further suggests that the groove 50 is (or can be) provided even further up, deeper, and towards the upper flange of the liner so as to facilitate cooling in the entirety of the range of the firing zone 18.
Additionally, paragraph [0029] also provides that the aforementioned configuration is especially important during the dwell time that the piston is at its uppermost position because it allows for the coolant passage(s)/groove to extend higher with greater volume, thereby providing greater ring to coolant temperature thermal transfer. As such, in view of the sole illustration of the piston per Fig. 3 of Rasmussen and the context per paragraph [0029], in combination with the fact that one of ordinary skill readily understands that the dwell time that a piston is in its uppermost position is with respect to the top dead center position of the piston, it is again at the very least suggested that the piston illustrated per Fig. 3 is at its uppermost position (e.g., top dead center position) [e.g., for the sake of argument, if the top dead center of the position of the piston 13 per Fig. 3 were to be located much higher than the groove 50, the aforementioned context per paragraph [0029] would cease to make sense, since the groove 50 would no longer be functioning to transfer heat from the area(s) surrounding the piston but above the rings].
explicitly state that the piston 13 is at the top dead center position, the context per the aforementioned excerpts still nonetheless describes and/or suggests the general area(s) via which the groove 50 is (or can be applied), of which include (or encompass) above the piston when the piston is at the top dead center position, and further including the explicit motivation(s)/reason(s) for providing the groove in said general area(s). In further consideration that the aforementioned excerpts per Rasmussen provide that the major portions of the groove are to be located further axially upward and radially inward towards the firing zone, that the liner allows the cooling passages to extend higher and further neighboring the top flange, and that the liner has coolant passages extending higher and deeper into a wall thereof, it is clear that Rasmussen is in favor or raising the groove 50 towards the upper range of the firing zone and/or the top flange (and in consideration of the aforementioned context, there is no other evidence that indicates/suggests that raising the groove 50 further towards the upper range of the firing zone and/or the top flange would compromise the structural integrity of the groove 50 and/or the liner).
	It is again noted (and emphasized) that paragraph [0029] discusses the groove 50 with respect to the dwell time that the piston is at its uppermost position (e.g., the top dead center position of the piston), and that via said groove, greater ring to coolant temperature thermal transfer is enabled, thereby reducing the relatively stagnant area surrounding the piston but above the rings [e.g., the context per paragraph [0029] of which describes the illustration per Fig. 3, again suggests that the piston per Fig. 3 is at its uppermost (or top dead center) position, or at the very least suggests that the groove 50 may be configured/raised in such a way as to facilitate heat transfer from the area(s) above the piston rings (e.g., see the three piston rings indicated on the rightmost portion of the piston 13 per Fig. 3)].
	Lastly, it appears that some of applicant’s arguments are being incorrectly applied to the claimed invention(s)/rejection(s) [e.g., a specific distance between the top end of the groove and the top surface of the cylinder liner, and a corresponding specific distance between the top end of the groove and the top dead center position of the piston is not being claimed]; [e.g., the claims are merely requiring that the top end of the groove is located higher than the piston when said piston is at the top dead center position of the piston, and this subject matter is taught and/or fairly rendered obvious as discussed above and/or per the detailed rejection below].
	In conclusion, the examiner maintains the position that the teachings per Rasmussen at least fairly render the invention(s) per the independent claims 1 and 16 obvious, such that the overall context per Rasmussen suggests that the groove 50 indicated per Fig. 3 is (or can be) configured slightly higher than the piston 13 (described as being at its uppermost/top dead center position), and/or such that the context per Rasmussen providing that the coolant passages of the liner are to (or can) be accordingly configured so as to extend higher so as to allow for more efficient cooling in the most critical area of the liner, the firing zone 18 near the upper flange of the liner, is such that one of ordinary skill in the art would consider (or arrive at), without the exercise of inventive skill, having the first annular coolant channel around the firing 
	The arguments concerning the dependent claims are similarly addressed by the remarks above. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060219192 (Rasmussen).
Regarding claim 13, Rasmussen (Figure 3) teaches a cylinder liner (20), comprising:
a cylinder bore capable of housing a piston (13) [see Fig. 3];
a top end (42) having an annular flange (40);
a first cylindrical section acting as a first coolant groove (50);
a second cylindrical section acting as a second coolant groove [e.g., beneath the point of contact/wall section 25]; and
an annular ridge [e.g., the ridge defined by the point of contact/wall section 25] that separates the first cylindrical section and the second cylindrical section (see Fig. 3).
wherein a top end of the first cylindrical section is closer to the top end of the cylinder liner than a top dead center position of the piston” has been construed as an intended use, such that the aforementioned limitation is with respect to a particular application of the cylinder liner taught per Rasmussen, and is not with respect to the cylinder liner itself [e.g., the claim is directed towards a cylinder liner, said cylinder liner being taught by Rasmussen]; [e.g., regardless of the intended use of said cylinder liner, Rasmussen still nonetheless still teaches the cylinder liner claimed].
Regarding claim 14, Rasmussen (Figure 3) teaches (at least implicitly) wherein each of the first cylindrical section and the section cylindrical section of the cylinder liner have a smooth surface (see Fig. 3).
Regarding claim 15, Rasmussen (Figure 3) teaches wherein the annular flange is configured to form a sealing interface with a portion of the engine block (see Fig. 3) [e.g., at 41, 44].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over US 20060219192 (Rasmussen).
Regarding claim 1, Rasmussen (Figure 3) teaches an internal combustion engine (see paragraph [0001]) comprising:
a cylinder head (12);
a piston (13); and
an engine block (11) having a liner bore and a cylinder liner (20) countersunk into the liner bore (see Fig. 3), wherein a first annular coolant channel (50) having a channel top end [e.g., upper end of the cooling groove 50] and a channel bottom end [e.g., lower end of the cooling groove 50] is formed between the liner bore and the cylinder liner (see Fig. 3),
the cylinder liner comprising a cylinder bore housing the piston (see Fig. 3), the piston slideably received within the cylinder bore for reciprocating between a top dead center position and a bottom dead center position (implicit), and a top end (42) having an annular flange (40).
Rasmussen fails to explicitly teach wherein the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position.
However, Rasmussen expressly provides that the coolant passages of the liner are accordingly configured so as to extend higher so as to allow for more efficient cooling in the most critical area of the liner, the firing zone (18) near the upper flange of the liner (see paragraph [0029]). As such, one of ordinary skill in the art would consider, without the exercise of inventive skill, providing the first annular coolant channel around the firing zone as close to the cylinder head as possible, which would include (or encompass) above the piston when the piston e.g., the top dead center of the piston]; [e.g., “the dwell time that the piston is at its uppermost position being in reference to the top dead center position of the piston”], so as to enable greater ring to coolant temperature thermal transfer, and reduce the relatively stagnant area surrounding the piston but above the rings [e.g., see the three piston rings illustrated/indicated on the rightmost side of the piston 13 per Fig. 3]. As such, Rasmussen again suggests that the coolant channel is (or can be) provided in the area(s) around the firing zone and such that said coolant channel is (or can be) above the piston when the piston is at the top dead center position [e.g., in view of the context per at least paragraph [0029] and the sole illustration of the piston 13 per Fig. 3, one of ordinary skill would conclude that the coolant passage 50 being described is applicable to the area(s) close to and/or above the piston at its uppermost/top dead center position]; [e.g., the illustration per Fig. 3 when viewed in conjunction with paragraph [0029] already at least suggests the claimed invention(s) since the uppermost extent of the groove 50 is already slightly above the piston which is described/suggested as being at its uppermost position, but even for the sake of argument that the piston is not at its uppermost position, the context per paragraph [0029] still nonetheless suggests the reasoning/result(s) to be achieved via having the passage configured higher and with respect to the firing zone 18 next/close to (or neighboring) the upper flange of the liner, which would include (or encompass) above the piston when the piston is at the top dead center position].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position in the internal combustion engine per Rasmussen, as suggested by Rasmussen, so as to accordingly allow for more efficient cooling in the most critical area of the liner, the firing zone near the upper flange of the liner (see paragraph [0029]).
Regarding claim 3, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the cylinder liner and the liner bore form a second annular coolant channel [e.g., beneath the point of contact/wall section 25] below the first annular coolant channel (see Fig. 3).
Regarding claim 4, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the engine block includes a coolant passage (see Fig. 3) [e.g., the coolant passage(s) indicated by the flow arrows]. Rasmussen fails to expressly provide that the coolant passage is configured to accept coolant from the cylinder head and feed the coolant into the first and second annular coolant channels [e.g., since Rasmussen only illustrates and/or discusses the liner with respect to the coolant exiting from around the liner].
e.g., the aforementioned provision would merely involve routine skill in the art].
Regarding claim 5, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the engine block includes a recessed area with an upward facing shoulder [e.g., defined at (or by) the engine block 11] and the annular flange of the cylinder liner forms a sealing interface with the upward facing shoulder (see Fig. 3) [e.g., at 41, 44].
Regarding claim 6, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches (at least implicitly) wherein the interface between the annular flange and the upward facing shoulder is a sealing interface capable of retaining coolant in the first annular coolant channel (see Fig. 3) [e.g., the aforementioned claim limitation(s) is/are implicit in view of the flow path(s) illustrated per Fig. 3].
Regarding claim 7, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches (at least implicitly) wherein there is no seal between the cylinder liner and the liner bore above the top channel end (see Fig. 3).
Regarding claim 8, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the annular flange of the cylinder liner is at least partially positioned lower than a surface of an engine block deck [e.g., the annular flange 40 is at least partially positioned below a surface between the engine block 11 and the cylinder head 12] (see Fig. 3).
Regarding claim 9, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the engine block includes a liner bore ridge and the annular ridge of the cylinder liner forms an interface with the liner bore ridge (see Fig. 3) [e.g., the ridge(s) defined by (and the interface defined at) the point of contact/wall section 25].
Regarding claim 10, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the cylinder liner countersunk into the liner bore forms a second annular channel [e.g., beneath the point of contact/wall section 25], and the first annular channel and the second annular channel are separated by the interface between the liner bore ridge and the annular ridge of the cylinder liner (see Fig. 3).
Regarding claims 2, 11 and 12, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen fails to explicitly teach wherein the channel top end is above the top dead center position of the piston (or wherein the top dead center position of the piston is closer to the top end of the cylinder liner than the annular ridge of the cylinder liner, or wherein the top dead center 
However, Rasmussen expressly provides that the coolant passages of the liner are accordingly configured so as to extend higher so as to allow for more efficient cooling in the most critical area of the liner, the firing zone (18) near the upper flange of the liner (see paragraph [0029]). As such, one of ordinary skill in the art would consider, without the exercise of inventive skill, providing the first annular coolant channel around the firing zone as close to the cylinder head as possible, which would include (or encompass) above the piston when the piston is at the top dead center position [e.g., which would similarly include the annular ridge being below and/or further from the top end of the cylinder liner than the top dead center position of the piston]; [e.g., the ridge(s) defined by (and the interface defined at) the point of contact/wall section 25]. Additionally, paragraph [0029] further provides that the coolant passages are configured with respect to the uppermost position of the piston [e.g., the top dead center of the piston]; [e.g., “the dwell time that the piston is at its uppermost position being in reference to the top dead center position of the piston”], so as to enable greater ring to coolant temperature thermal transfer, and reduce the relatively stagnant area surrounding the piston but above the rings [e.g., see the three piston rings illustrated/indicated on the rightmost side of the piston 13 per Fig. 3]. As such, Rasmussen again suggests that the coolant channel is (or can be) provided in the area(s) around the firing zone and such that said coolant channel is (or can be) above the piston when the piston is at the top dead center position [e.g., in view of the context per at least paragraph [0029] and the sole illustration of the piston 13 per Fig. 3, one of ordinary skill would conclude that the coolant passage 50 being described is applicable to the area(s) close to and/or above the piston at its uppermost/top dead center position]; [e.g., the illustration per Fig. 3 when viewed in conjunction with paragraph [0029] already at least suggests the claimed invention(s) since the uppermost extent of the groove 50 is already slightly above the piston which is described/suggested as being at its uppermost position, but even for the sake of argument that the piston is not at its uppermost position, the context per paragraph [0029] still nonetheless suggests the reasoning/result(s) to be achieved via having the passage configured higher and with respect to the firing zone 18 next/close to (or neighboring) the upper flange of the liner, which would include (or encompass) above the piston when the piston is at the top dead center position]; see motivation(s) as discussed per claim 1.
Regarding claim 16, Rasmussen (Figure 3) teaches a cooling system for an internal combustion engine (see paragraph [0001]) comprising:
an engine block and cylinder head assembly [e.g., the entirety of Fig. 3], comprising:
a cylinder head (12);
a piston (13); and
an engine block (11) having a liner bore and a cylinder liner (20) countersunk into the liner bore (see Fig. 3), wherein a first annular channel (50) having an annular channel top end [e.g., upper end of the cooling groove 50] and e.g., lower end of the cooling groove 50] is formed between the liner bore and the cylinder liner (see Fig. 3),
wherein the cylinder liner comprises:
a cylinder bore housing the piston (see Fig. 3), the piston is capable of a piston stroke that includes a top dead center (implicit);
	a top end (42) having an annular flange (40);
	a first cylindrical section [e.g., the cylindrical section above the point of contact/wall section 25] (see Fig. 3);
a second cylindrical section [the cylindrical section beneath the point of contact/wall section 25] (see Fig. 3); and
an annular ridge [e.g., the ridge defined by the point of contact/wall section 25] that separates the first cylindrical section and the second cylindrical section (see Fig. 3).
Rasmussen fails to explicitly teach wherein the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position, and Rasmussen also fails to expressly teach wherein the cooling system comprises a water pump and an oil cooler in fluid communication with the water pump.
However, Rasmussen expressly provides that the coolant passages of the liner are accordingly configured so as to extend higher so as to allow for more efficient cooling in the most critical area of the liner, the firing zone (18) near the upper flange of the liner (see paragraph [0029]). As such, one of ordinary skill in the art would consider, without the exercise of inventive skill, providing the first e.g., the top dead center of the piston]; [e.g., “the dwell time that the piston is at its uppermost position being in reference to the top dead center position of the piston”], so as to enable greater ring to coolant temperature thermal transfer, and reduce the relatively stagnant area surrounding the piston but above the rings [e.g., see the three piston rings illustrated/indicated on the rightmost side of the piston 13 per Fig. 3]. As such, Rasmussen again suggests that the coolant channel is (or can be) provided in the area(s) around the firing zone and such that said coolant channel is (or can be) above the piston when the piston is at the top dead center position [e.g., in view of the context per at least paragraph [0029] and the sole illustration of the piston 13 per Fig. 3, one of ordinary skill would conclude that the coolant passage 50 being described is applicable to the area(s) close to and/or above the piston at its uppermost/top dead center position]; [e.g., the illustration per Fig. 3 when viewed in conjunction with paragraph [0029] already at least suggests the claimed invention(s) since the uppermost extent of the groove 50 is already slightly above the piston which is described/suggested as being at its uppermost position, but even for the sake of argument that the piston is not at its uppermost position, the context per paragraph [0029] still nonetheless suggests the reasoning/result(s) to be achieved via having the passage configured higher and with respect to the firing zone 18 next/close to (or neighboring) the upper flange of the liner, which would include (or encompass) above the piston when the piston is at the top dead center position].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the channel top end is closer to the top end of the cylinder liner than the piston when the piston is at the top dead center position in the internal combustion engine per Rasmussen, as suggested by Rasmussen, so as to accordingly allow for more efficient cooling in the most critical area of the liner, the firing zone near the upper flange of the liner (see paragraph [0029]).
Additionally, the provision of utilizing a water pump and an oil cooler in fluid communication with the water pump in an internal combustion engine cooling system is incredibly commonplace and/or customary in the relevant arts concerning internal combustion engine cooling systems, internal combustion engines comprising cylinder liners configured with coolant channels, etc., and to an extent that said provision would not require the exercise of inventive skill to utilize [e.g., the aforementioned provision would merely involve routine skill in the art]; [e.g., water/coolant pumps are routinely used in internal combustion engine cooling systems to circulate the fluid/coolant throughout the engine cooling system, and similarly, an oil cooler in fluid communication with the fluid/coolant of the engine cooling system is an incredibly commonplace heat exchanger that is used to cool (or remove surplus heat from) the lubricant/oil of the internal combustion engine].
Regarding claim 17, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches (at least implicitly) wherein each of the first cylindrical section and the section cylindrical section of the cylinder liner have a smooth surface (see Fig. 3).
Regarding claim 18, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the cylinder liner forms a second annular channel [e.g., beneath the point of contact/wall section 25] below the first annular channel (see Fig. 3).
Regarding claim 19, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen (Figure 3) further teaches wherein the engine block includes a liner bore ridge and the annular ridge of the cylinder liner forms an interface with the liner bore ridge (see Fig. 3) [e.g., the ridge(s) defined by (and the interface defined at) the point of contact/wall section 25].
Regarding claim 20, Rasmussen teaches the invention as claimed and as discussed above. Rasmussen fails to explicitly teach wherein the top dead center position of the piston is closer to the top end of the cylinder liner than the annular ridge of the cylinder liner.
However, Rasmussen expressly provides that the coolant passages of the liner are accordingly configured so as to extend higher so as to allow for more efficient cooling in the most critical area of the liner, the firing zone (18) near the upper flange of the liner (see paragraph [0029]). As such, one of ordinary skill in the art would consider, without the exercise of inventive skill, providing the first annular coolant channel around the firing zone as close to the cylinder head as e.g., which would similarly include the annular ridge being below and/or further from the top end of the cylinder liner than the top dead center position of the piston]; [e.g., the ridge(s) defined by (and the interface defined at) the point of contact/wall section 25]. Additionally, paragraph [0029] further provides that the coolant passages are configured with respect to the uppermost position of the piston [e.g., the top dead center of the piston]; [e.g., “the dwell time that the piston is at its uppermost position being in reference to the top dead center position of the piston”], so as to enable greater ring to coolant temperature thermal transfer, and reduce the relatively stagnant area surrounding the piston but above the rings [e.g., see the three piston rings illustrated/indicated on the rightmost side of the piston 13 per Fig. 3]. As such, Rasmussen again suggests that the coolant channel is (or can be) provided in the area(s) around the firing zone and such that said coolant channel is (or can be) above the piston when the piston is at the top dead center position [e.g., in view of the context per at least paragraph [0029] and the sole illustration of the piston 13 per Fig. 3, one of ordinary skill would conclude that the coolant passage 50 being described is applicable to the area(s) close to and/or above the piston at its uppermost/top dead center position]; [e.g., the illustration per Fig. 3 when viewed in conjunction with paragraph [0029] already at least suggests the claimed invention(s) since the uppermost extent of the groove 50 is already slightly above the piston which is described/suggested as being at its uppermost position, but even for the sake of argument that the piston is not at its uppermost position, the context per paragraph [0029] still nonetheless suggests the reasoning/result(s) to be achieved via having the passage configured higher and with respect to the firing zone 18 next/close to (or neighboring) the upper flange of the liner, which would include (or encompass) above the piston when the piston is at the top dead center position]; see motivation(s) as discussed per claim 16.

Pertinent Prior Art
	While not relied upon per the detailed rejection above, the examiner notes the following prior art references:
US 5386805 (Abe)
US 3486488 (Frings)
In particular, the examiner asserted that the provision of configuring the coolant passage(s) of the engine block to accept coolant from the cylinder head and feed the coolant to the coolant channel(s) of a cylinder liner of the engine is incredibly well-known and/or commonplace in the relevant arts concerning internal combustion engine cooling systems, internal combustion engines comprising cylinder liners configured with coolant channels, etc., and to an extent that said provision would not require the exercise of inventive skill to utilize [e.g., the aforementioned provision would merely involve routine skill in the art] (refer to discussion per claim 4).
Abe (Figure 8) is an example provided as evidence to support the examiner’s assertion, such that Abe teaches wherein coolant from the cylinder e.g., observe the flow arrows per Fig. 8].
Similarly, the examiner asserted that the provision of utilizing a water pump and an oil cooler in fluid communication with the water pump in an internal combustion engine cooling system is incredibly commonplace and/or customary in the relevant arts concerning internal combustion engine cooling systems, internal combustion engines comprising cylinder liners configured with coolant channels, etc., and to an extent that said provision would not require the exercise of inventive skill to utilize [e.g., the aforementioned provision would merely involve routine skill in the art]; [e.g., water/coolant pumps are routinely used in internal combustion engine cooling systems to circulate the fluid/coolant throughout the engine cooling system, and similarly, an oil cooler in fluid communication with the fluid/coolant of the engine cooling system is an incredibly commonplace heat exchanger that is used to cool (or remove surplus heat from) the lubricant/oil of the internal combustion engine] (refer to discussion per claim 16).
Frings (Figure 1) is an example provided as evidence to support the examiner’s assertion, such that Frings teaches a well-known and/or customary internal combustion engine cooling system that comprises a cylinder head (13) and a cylinder block (12) comprising a liner (15), the cooling system including a water pump (10) and an oil cooler (11) in fluid communication with the water pump [see Fig. 1 in conjunction with column 4, lines 18-24]. Notably the cylinder block and/or liner are also configured to [ultimately] receive coolant flow from the e.g., observe the flow arrows per Fig. 1].

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747